 



MARKETING AND LABORATORY SERVICES AGREEMENT

 

This Marketing and Laboratory Services Agreement (this “Agreement”) is made and
entered into as of September 25, 2017 (the “Effective Date”) by and between
CombiMatrix Molecular Diagnostics, Inc., a Delaware corporation, with its
principal place of business at 300 Goddard, Suite 100, Irvine, California 92618
(“CombiMatrix”) and Invitae Corporation, a Delaware corporation, with its
principal place of business at 1400 16th Street, San Francisco, California
94103, and its wholly-owned subsidiary, Good Start Genetics, Inc. (collectively
referred to herein as “Invitae”). CombiMatrix and Invitae may hereinafter be
referred to individually as a “Party” and collectively as the “Parties.”

 

Recitals

 

Whereas, CombiMatrix is a family health life sciences company engaged in
chromosomal micro-array testing for pre-natal, post-natal and miscarriage
analysis diagnosis as well as NexGen Sequencing testing for Pre Implantation
Genetic Screening (PGS);

 

Whereas, Invitae is a genetic information company engaged in the research,
development and commercialization of products related to diagnostic testing and
genetic analysis;

 

Whereas, Invitae has marketing, customer service and result reporting
capabilities with respect to diagnostic tests and genetic analysis; and

 

Whereas, the Parties desire to enter into an agreement pursuant to which (a)
Invitae will perform certain marketing activities with respect to CombiMatrix
Diagnostic Tests, and (b) CombiMatrix will compensate Invitae for such
activities, perform such CombiMatrix Diagnostic Tests, and coordinate with
Invitae with respect to reporting results of such CombiMatrix Diagnostic Tests
and related matters, each on the terms and conditions set forth herein.

 

Now, Therefore, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Invitae and CombiMatrix agree as follows:

 

1. Definitions

 

1.1 “Affiliate” shall mean any company or entity controlled by, controlling, or
under common control with a Party, for as long as such control exists. As used
in this Section 1.1, “control” shall mean: (a) possession, directly or
indirectly, of the power to direct the management and policies of such company
or entity, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance; or (b) direct or indirect
beneficial ownership of more than 50% (or such lesser percentage that is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital in such company or entity.

 

1.2 “CombiMatrix Diagnostic Test” meansCombiSNP12 for Pregnancy Loss, and
CombiSNP12 for Pregnancy Loss (FFPE).

 

 

 

 

 

1.3 “Confidential Information” means all information which is generated by or on
behalf of a Party or its Affiliates in the course of activities contemplated by
this Agreement or which one Party or any of its Affiliates has furnished or
otherwise made available to the other Party or its Affiliates.

 

1.4  “DHHS” means the United States Department of Health and Human Services, and
any successor thereto.

 

1.5 “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, Public Law 104-191, as amended by the Health Information Technology for
Economic and Clinical Health Act of 2009, and all of their respective
implementing regulations, including, without limitation, the regulations
promulgated at 45 C.F.R. parts 160 through 164.

 

1.6 “Third Party” means any person or entity other than Invitae and its
Affiliates or CombiMatrix and its Affiliates.

 

1.7 A “Testable Sample” is defined as a patient sample that makes it through the
testing process, has a report rendered, and has a charge for payment sent out to
a patient, ordering physician or other healthcare provider, and/ or Third Party
payer program.

 

2. Agreement Program

 

2.1 Marketing of CombiMatrix Diagnostic Test. In accordance with the terms set
forth in this Article 2, Invitae shall use commercially reasonable efforts to
promote and market the CombiMatrix Diagnostic Tests in the same channels in
which Invitae markets the Invitae Diagnostic Tests. The first test Invitae plans
to market is the CombiSNP 12 Array for Pregnancy Loss. Without limiting the
foregoing, Invitae shall, at its expense and in accordance with the terms set
forth in this Article 2, use commercially reasonable efforts to: (a) promote the
sale of the CombiMatrix Diagnostic Test by its sales force to physicians and
other healthcare providers in the same channels in which Invitae markets its
diagnostic tests (b) coordinate logistics associated with marketing the
CombiMatrix Diagnostic Tests, including collection and shipping of specimens and
reporting of results, as more fully described in Sections 2.3 and 2.5; and (c)
coordinate customer service and support for the CombiMatrix Diagnostic Tests.
CombiMatrix shall, at its expense, assist Invitae in promoting and marketing the
CombiMatrix Diagnostic Tests including, without limitation, by (i) providing
marketing, sales and technical training and support as requested by Invitae in
connection with the launch and promotion of the CombiMatrix Diagnostic Tests
through Invitae, with the frequency and content of the training and support to
be determined by agreement between CombiMatrix and Invitae; and (ii) sharing
CombiMatrix’ product and service educational materials and scientific
publications to be utilized by the Invitae team in educating physicians and
other healthcare providers, who shall educate patients, as to which CombiMatrix
hereby grants Invitae the right to use such materials and publications as
reasonably necessary for Invitae to carry out its obligations under this
Agreement. Invitae agrees to comply with CombiMatrix’s guidelines and
instructions when making any statements, engaging in any marketing activities
for or describing any CombiMatrix Diagnostic Tests.

 

2

 

 

2.2 Test Requisition Form for CombiMatrix Diagnostic Test. Invitae shall use
CombiMatrix kits and requisitions (“CombiMatrix TRF”) and label the CombiMatrix
TRF with an Invitae sticker. Alternatively, at the mutual agreement of
CombiMatrix and Invitae, Invitae may choose to add to its test requisition form
an option for physicians and other healthcare providers to order the CombiMatrix
Diagnostic Tests (“Invitae/CombiMatrix TRF”) for patients through Invitae. In
the event Invitae provides the Invitae/CombiMatrix TRF to physicians or other
healthcare providers, the Invitae/CombiMatrix TRF shall be watermarked, branded
with Invitae’s name and trademark, and shall include CombiMatrix’s name and
trademark at the bottom of the form, together with express identification of
CombiMatrix as the laboratory performing the CombiMatrix Diagnostic Test(s).
This process will be finalized by mutual agreement of the parties in the
implementation phase after the signing of this Agreement. Each Party hereby
grants the other a non royalty-bearing, non-exclusive, non-transferable (except
as provided in Section 9.5) license to use such party’s name and trademark in
conjunction with marketing and selling the Invitae/CombiMatrix TRF; provided
that all uses of the trademarks on Invitae/CombiMatrix TRF and packaging
therefor shall be approved by the Parties prior to use and provided, further,
that such approval shall not be unreasonably withheld. All goodwill that arises
from use of a party’s mark inure to the benefit of the licensor of such mark.

 

2.3 Collection and Shipment of Specimens. Invitae shall notify CombiMatrix
following any physician or other healthcare provider placing an order with
Invitae for a CombiMatrix Diagnostic Test on a CombiMatrix TRF if the
CombiMatrix TRF and sample(s) are not sent directly to CombiMatrix from the
physician or other healthcare provider. Promptly following receipt of such
notification, CombiMatrix shall work with Invitae to deliver to the physician or
other healthcare provider all necessary supplies, and other materials necessary
for collection of the sample(s) by the physician or other healthcare provider
from the patient and for shipment of the sample(s) to CombiMatrix for the
performance of the CombiMatrix Diagnostic Test(s) (the “Test Supplies”).

 

2.4 Performance of CombiMatrix Diagnostic Tests; Billing. CombiMatrix shall be
responsible for performance of the CombiMatrix Diagnostic Tests on the specimens
shipped to it by Invitae or by the physician or other healthcare provider
direct, including testing process, and testing quality control. CombiMatrix
shall perform all CombiMatrix Diagnostic Tests in accordance with all applicable
laws, rules and regulations. Upon receipt of specimens from Invitae or the
physician or other healthcare provider, CombiMatrix shall perform the
CombiMatrix Diagnostic Tests in accordance with its standard operating
procedures at its laboratory located at 310 Goddard, Suite 150, Irvine,
California 92618. If CombiMatrix changes any CombiMatrix Diagnostic Test, or any
method of performing such test, it will notify Invitae within thirty (30) days
following the change. CombiMatrix shall use commercially reasonable efforts to
perform the CombiMatrix Diagnostic Tests ordered through Invitae or through a
physician or other healthcare provider as soon as possible following receipt of
the specimens. Upon completion of the CombiMatrix Diagnostic Test, all specimens
not otherwise consumed through the testing process may be destroyed or retained
by CombiMatrix solely for quality control or testing purposes, provided that
CombiMatrix shall always comply with all applicable laws, rules and regulations.
CombiMatrix shall be solely responsible for all billing for CombiMatrix
Diagnostic Tests ordered through Invitae or by a physician or other healthcare
provider and performed by CombiMatrix, including obtaining reimbursement from
Third Party insurance payers or the ordering physician or other healthcare
provider or the patient directly. Invitae shall use commercially reasonable
efforts to provide to CombiMatrix, together with delivery of the specimens as
described in Section 2.3, any relevant billing information delivered to Invitae
together with the specimens.

 

3

 

 



2.5 Test Results and Reporting. CombiMatrix will send the result report of each
CombiMatrix Diagnostic Test directly to the physician or other healthcare
provider who ordered the CombiMatrix Diagnostic Test(s). CombiMatrix shall also
send a copy of such result report to Invitae for all results of CombiMatrix
Diagnostic Tests performed on specimens provided by Invitae or sold by the
Invitae team in the manner specified on the CombiMatrix TRF or the
Invitae/CombiMatrix TRF via a written report that identifies CombiMatrix as the
laboratory that performed the CombiMatrix Diagnostic Test. All such result
reports shall be delivered to Invitae by fax or electronically through
CombiMatrix’s Web Portal, and CombiMatrix shall train those employees of Invitae
who have been identified by Invitae as appropriate and HIPAA-compliant regarding
how to access reports through CombiMatrix’s Web Portal. CombiMatrix’s medical
team shall also report such result reports directly to the physician or other
healthcare provider in accordance with CombiMatrix’s standard business
practices. Additionally, CombiMatrix shall provide customer service and support
for the CombiMatrix Diagnostic Tests ordered through Invitae using the same
methods and adhering to the same standards that CombiMatrix employs with respect
to other products and services sold by CombiMatrix, recognizing that it is the
Parties’ general intent that the Invitae sales team shall be the customer facing
party in many markets, such that CombiMatrix shall provide such customer service
and support through Invitae if and to the extent requested by Invitae. For
CombiMatrix Diagnostic Tests ordered as a result of the Invitae’ marketing
efforts, CombiMatrix shall also provide genetic counseling support to physicians
and other healthcare providers with access to CombiMatrix’s genetic counselors.

 

2.6 Records. Each Party shall maintain records of performance of its activities
under this Agreement, including records of all patient specimens received by
each Party for the CombiMatrix Diagnostic Tests ordered through Invitae, and, in
the case of CombiMatrix, all CombiMatrix Diagnostic Tests performed and results
generated and reported for such CombiMatrix Diagnostic Tests. The Parties shall
jointly review and reconcile on a monthly basis their records relating to
specimens received for CombiMatrix Diagnostic Tests.

 

3 Compensation

 

  3.1 Compensation to Invitae.

 

(a) As compensation for performance of Invitae’s obligations under this
Agreement, CombiMatrix shall pay to Invitae fees as outlined below for each
qualifying, billable CombiMatrix Diagnostic Test. CombiMatrix shall pay no
compensation for referrals for patients with government reimbursed insurance
(e.g., Medicare, Medicaid, Tricare, etc.).

 

(b) From the Effective Date of this agreement, Invitae shall be paid a base fee
of $200 for each CombiMatrix Diagnostic Test Invitae markets for which there is
a Testable Sample reported.

 

4

 

 

3.2 Invoices; Method of Payment. Invitae shall invoice CombiMatrix on a monthly
basis for specimens received by CombiMatrix as a result of Invitae’s activities
under this Agreement during such month for use in performance of a CombiMatrix
Diagnostic Test. All payments due hereunder to Invitae shall be paid to Invitae
in U.S. Dollars not later than forty-five (45 days) following the date of the
applicable invoice. All payments owed under this Agreement shall be made by wire
transfer in immediately available funds to a bank and account designated in
writing by Invitae, unless otherwise specified in writing by Invitae.

 

3.3 Arm’s-Length Compensation. The Parties hereto agree that the compensation
provided herein has been determined in arm’s-length bargaining and is consistent
with fair market value in arm’s-length transactions. Furthermore, the
compensation is not and has not been determined in a manner that takes into
account the volume or value of any referrals or business otherwise generated
between the Parties for which payment may be made in whole or in part under
Medicare or any federal or state health care program.

 

3.4 Costs and Expenses; Taxes. Except as may be set forth in this Agreement,
each Party shall be solely responsible for its own costs and expenses incurred
in connection with the performance of its activities pursuant to this Agreement.
Each Party shall also bear and be responsible for paying any sales, use,
property, or other federal, state or local taxes it incurs as a direct or
indirect result of entering into this Agreement.

 

4. Non-Solicitation

 

4.1 Non-Solicitation. During the Term of this Agreement, neither Party shall
hire, employ, retain or solicit for employment, directly or indirectly, an
employee of the other Party, without the prior written consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, each Party may engage in solicitation of
employees through generally available advertisements.

 

5. Compliance with Law and Regulations

 

5.1 Compliance with Laws. CombiMatrix and Invitae and their respective
Affiliates each agree to perform their respective obligations under this
Agreement in compliance with all applicable federal, state and local laws,
rules, and regulations, including, without limitation, the federal Physician
Self-Referral Law, 42 U.S.C. 1395nn, and the regulations promulgated thereunder,
similar state physician self-referral laws and regulations, the federal
Medicare/Medicaid Anti-kickback Law (42 USC 13202-7b) and regulations
promulgated thereunder and similar state Anti-kickback laws and regulations, and
HIPAA regulations, statutes and regulatory guidelines of the DHHS and Centers
for Medicare & Medicaid Services related to federal healthcare programs, and all
applicable regulations, rules, and policies of Third Party payers that pay for
the CombiMatrix Diagnostic Tests. Without limiting the foregoing, each Party
shall be solely responsible for obtaining and maintaining, throughout the Term
of this Agreement, all licenses, permits, registrations and other authorizations
necessary to perform its obligations under this Agreement including, in the case
of CombiMatrix, all licenses, permits, registrations and other authorizations
necessary to perform CombiMatrix Diagnostic Tests. Failure by either Party to
comply with any Applicable Law as required hereby shall be considered a material
breach of this Agreement. In the event of a determination that this Agreement is
not in compliance with any Applicable Law, then the parties shall negotiate in
good faith to bring this Agreement into compliance. All amendments to this
Agreement to bring this Agreement into compliance must be mutually agreed to by
both parties in writing. If such agreement cannot be reached, either Party may
terminate this Agreement by written notice to the other Party.

 

5

 

 

 

5.2 Privacy. CombiMatrix and Invitae and their respective Affiliates agree to
protect the privacy and provide for the security of any information that relates
to a patient’s individually identifiable health information (“Protected Health
Information”), including, without limitation, past, present, or future physical
or mental health or condition, in accordance with HIPAA and any other applicable
federal and state laws and regulations in the U.S. and countries and territories
outside the U.S. Without limiting the foregoing, the parties agree to execute
any appropriate HIPAA Business Associate Agreement (“BAA”) and other required
HIPAA-compliance documentation. For clarity, such BAA shall include obligations
of confidentiality with respect to Protected Health Information, as defined by
HIPAA, and, to the extent such obligations of confidentiality are more stringent
than those set forth in Article 6 hereof, the obligations of confidentiality set
forth in the BAA shall govern with respect to all Protected Health Information
disclosed hereunder.

 

5.3 Participation in Federal Healthcare Programs. Each of CombiMatrix and
Invitae, and each of their respective employees who will perform any activities
pursuant to this Agreement is, and during the Term of this Agreement will be,
eligible to participate in federal healthcare programs, and neither CombiMatrix
nor Invitae, nor any of their respective employees who will perform any
activities pursuant to this Agreement has been, nor during the Term of this
Agreement will be, excluded by the DHHS Office of the Inspector General as set
forth on the Cumulative Sanctions Report or excluded by the General Services
Administration as set forth on the List of Excluded Providers.

 

5.4 Changes in Law or Regulation. In the event of any material change in laws,
rules and/or regulations applicable to the Parties’ activities under this
Agreement, the Parties agree to promptly discuss and, if necessary, negotiate in
good faith any amendments to this Agreement that are necessary in order to
comply with such change in laws, rules or regulations applicable to such
activities.

 

6. Confidentiality; Intellectual Property

 

6.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that,
during the Term of this Agreement and continuing for five (5) years after the
expiration or earlier termination of this Agreement, each Party (in such
capacity, the “receiving party”) shall keep confidential and shall not publish
or otherwise disclose and shall not use for any purpose other than as expressly
provided for in this Agreement any Confidential Information of the other Party
(in such capacity, the “disclosing party”). The receiving party may use
Confidential Information of the disclosing party only to the extent required to
accomplish the purposes of this Agreement. The receiving party will use at least
the same standard of care as it uses to protect proprietary or confidential
information of its own (but not less than reasonable care) to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information of the disclosing party.
The receiving party will promptly notify the disclosing party upon discovery of
any unauthorized use or disclosure of the Confidential Information of the
disclosing party. Invitae acknowledges that the CombiMatrix Diagnostic Tests and
their results (“CombiMatrix Data”) may contain personal data, health data and/or
medical records data, the use of which data is subject to various privacy laws,
including all state, federal and international laws and regulations and state,
federal and national government agency orders and decrees to which CombiMatrix
and Invitae may be subject (“Privacy Laws”), as well as certain restrictions
imposed on the CombiMatrix Data by the data subjects or other third party data
providers. Any such CombiMatrix containing personal data, health data and/or
medical records data that is subject to various privacy laws shall be deemed
Confidential Data for purposes of this Agreement, whether separately designated
as such or not. Invitae agrees to strictly abide by all such restrictions
pertaining to the CombiMatrix Data, as they are promulgated and applied,
currently and in the future. Furthermore, Invitae shall in good faith execute
any and all documents that CombiMatrix is required to have Invitae execute in
order that CombiMatrix may comply with any Privacy Laws. If Invitae use (whether
directly or indirectly) of the CombiMatrix Data is contrary to any Privacy Law,
or contrary to any of the restrictions set forth in this Agreement, CombiMatrix
shall have the right to: (a) terminate this Agreement for cause if such breach
has not been cured within five (5) days of receipt by Invitae of written notice,
and (b) pursue any other legal and equitable remedies.

 

6

 

 



6.2 Exceptions. Confidential Information shall not include any information which
the receiving party can demonstrate by competent evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
party, generally known or available to the public; (b) is known by the receiving
party at the time of receiving such information, as evidenced by its records;
(c) is hereafter furnished to the receiving party by a Third Party, as a matter
of right and without restriction on disclosure; or (d) is independently
discovered or developed by the receiving party without the use of Confidential
Information of the disclosing party.

 

6.3 Authorized Disclosure. The receiving party may disclose Confidential
Information of the disclosing party as expressly permitted by this Agreement or
if and to the extent such disclosure is reasonably necessary in the following
instances:

 

(a) complying with applicable court orders or governmental regulations; and

 

(b) disclosure to Affiliates, subcontractors, employees, consultants, agents or
other Third Parties who need to know such information in connection with
performance of such Party’s obligations under this Agreement, and disclosure to
potential Third Party investors or acquirers in connection with due diligence or
similar investigations by such Third Parties or in confidential financing
documents with such Third Parties, provided, in each case, that any such
Affiliate, subcontractor, employee, consultant, agent or Third Party agrees to
be bound by similar terms of confidentiality and non-use at least equivalent in
scope to those set forth in this Article 6.

 

Notwithstanding the foregoing, in the event the receiving party is required to
make a disclosure of the disclosing party’s Confidential Information pursuant to
Section 6.3(a), it shall, except where impracticable, give reasonable advance
notice to the disclosing party of such disclosure and assist the disclosing
party, at the disclosing party’s expense, in efforts to secure confidential
treatment of such information. In the event the disclosing party is unable to
secure confidential treatment of such information, the receiving party may
disclose such of the Confidential Information it is required to disclose. In any
event, the receiving party agrees to take all reasonable action to avoid
disclosure of Confidential Information of the disclosing party.

 

7

 

 

6.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 6, each Party agrees not to disclose to any Third Party
the existence of this Agreement or the terms of this Agreement without the prior
written consent of the other Party hereto, except that each Party may disclose
the terms of this Agreement that are not otherwise made public as contemplated
by Section 6.5 or as permitted under Section 6.3.

 

6.5 Intellectual Property.

 

(a) Ownership. Each Party shall own and retain all rights in any patents, patent
applications, inventions, copyrights, trademarks, know-how, marketing materials
and other information, trade secrets or other proprietary or intellectual
property owned or licensed by such Party (collectively, such Party’s
“Intellectual Property”). Without limiting the foregoing, (a) CombiMatrix owns,
and Invitae acknowledges CombiMatrix’s ownership of, the CombiMatrix Diagnostic
Tests, including all Intellectual Property therein, and (b) all data and results
from performance of the CombiMatrix Diagnostic Tests on specimens received by
CombiMatrix as a result of Invitae’s activities under this Agreement shall be
jointly owned by CombiMatrix and Invitae, and each Party shall be entitled to
use such data and results for any purpose without the consent of, or any payment
or duty of accounting to, the other Party. Each Party shall comply with all
applicable laws, rules and regulations in its use of such data and results.
Notwithstanding the foregoing, in the event Invitae desires to publish such data
and results, prior to Invitae making such publication, Invitae shall provide a
draft of the publication to CombiMatrix for approval, which shall not be
unreasonably withheld, conditioned or delayed, and Invitae shall include
appropriate credit to CombiMatrix in the publication.

 

(b) Claims relating to CombiMatrix Diagnostic Tests. If any Third Party claims
or brings an action alleging that any activities of CombiMatrix or Invitae or
their Affiliates with respect to the marketing, use or performance of
CombiMatrix Diagnostic Tests under this Agreement infringe any of such Third
Party’s patent rights, CombiMatrix and Invitae shall meet and confer and use
commercially reasonable efforts to address such claims. If CombiMatrix or
Invitae determines to seek a license or otherwise obtain the right to use such
Third Party patent rights on behalf of CombiMatrix and Invitae, then the Party
determining to seek such a license or otherwise obtain the right to use such
Third Party patent rights (the “Licensing Party”) shall be solely responsible
for the payment of any reasonable royalties or other payments that may be due to
such Third Party if the alleged infringement is solely caused by the Licensing
Party. CombiMatrix shall immediately inform Invitae and Invitae shall
immediately inform CombiMatrix of any such claim by a Third Party, and either
Party shall have the right to cease performance of activities pursuant to
Article 2 pending satisfactory resolution of such claim. The Party who owns the
allegedly infringing work shall be solely responsible for any and all damages,
liabilities, expenses and/or losses incurred by the other Party or its
Affiliates as a result of such claims, subject to Section 8.3 below.

 

8

 

 

7. Term And Termination

 

7.1 Term. The term of this Agreement shall commence on the Effective Date and,
unless terminated earlier pursuant to the terms hereof, shall continue until
December 31, 2019 (“Initial Term”). This Agreement shall automatically renew for
successive twelve (12)-month periods, unless terminated earlier pursuant to the
terms hereof (each, a “Renewal Term”) at the end of the Initial Term and each
Renewal Term thereafter, unless either Party provides notice to the other Party
of its intention not to renew at least sixty (60) days before the end of the
Initial Term or then-current Renewal Term, as applicable (the Initial Term,
together with any Renewal Term(s), the “Term”).

 

7.2 Termination.

 

(a) Material Breach. Each Party shall have the right to terminate this Agreement
upon written notice to the other Party if such other Party is in material breach
of this Agreement and has not cured such breach within sixty (60 days) (or ten
(10) days with respect to any payment breach) after the date of the breaching
Party’s notice from the terminating Party requesting cure of the breach. Any
such termination shall become effective at the end of such sixty (60) day (or
ten (10) day with respect to any payment breach) period unless the breaching
Party has cured such breach prior to the end of such period to the reasonable
satisfaction of the terminating Party.

 

(b) Bankruptcy. Each Party shall have the right to terminate this Agreement upon
sixty (60) days’ prior written notice to the other Party upon or after the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings by or against the other Party, or upon an assignment of a
substantial portion of the other Party’s assets for the benefit of creditors;
provided, however, that in the case of any involuntary bankruptcy proceeding
such right to terminate shall only become effective if the other Party consents
to the involuntary bankruptcy or such proceeding is not dismissed within ninety
(90) days after the filing thereof.

 

(c) Invitae Entry Into Similar Agreement; Internally Developed Products.
CombiMatrix shall have the right to terminate this Agreement with thirty (30)
days’ prior written notice to Invitae if, during the Term of this Agreement,
Invitae enters into an agreement with any Third Party provider of invasive
prenatal diagnostic tests (other than CombiMatrix or an Affiliate of
CombiMatrix), pediatric array testing or miscarriage analysis testing or Invitae
decides to develop internally any technologies in respect of invasive prenatal
diagnostic tests, pediatric array testing, or miscarriage analysis testing that
competes, or will compete, with any CombiMatrix products or services, including
CombiMatrix Diagnostic Tests.

 



7.3 Effect of Termination.

 

(a) Generally. Upon any expiration or termination of this Agreement, all rights
and obligations under this Agreement shall automatically terminate, except as
provided in this Section 7.3.

 

(b) Return of Confidential Information. Within thirty (30) days following any
expiration or termination of this Agreement, each Party shall return to the
other Party, at its own expense, all Confidential Information of the other
Party. Notwithstanding the foregoing, the receiving party may retain the
Confidential Information for archival purposes only subject to the obligations
set forth in Section 6 of this Agreement.

 



9

 

 

8. Representations and Warranties; Limitation of Liability

 

8.1 Representations and Warranties. Each Party represents and warrants to the
other that: (a) it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate or partnership action; (c) this Agreement is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; and (d) it is not debarred under any U.S. or foreign government health
care programs or the United States Federal Food, Drug and Cosmetic Act or
comparable applicable law or regulation in any other country or jurisdiction and
it does not, and will not during the Term of this Agreement, employ or use the
services of any person or entity who is debarred, in connection with the
development, manufacture or commercialization of CombiMatrix Diagnostic Tests or
Invitae Diagnostic Tests, as applicable. In the event that either Party becomes
aware of the debarment or threatened debarment of any person or entity providing
services to such Party, including the Party itself and its Affiliates, which
directly or indirectly relate to activities under this Agreement, the other
Party shall be immediately notified in writing. Additionally, CombiMatrix
represents and warrants that neither CombiMatrix nor any Affiliate of
CombiMatrix (i) has received written notice from any Third Party claiming that
the manufacture, use, sale, offer for sale or import of the CombiMatrix
Diagnostic Tests, or use of any CombiMatrix trademark, infringes or would
infringe the Intellectual Property of any Third Party; (ii) is a party to any
legal action, suit or proceeding relating to the CombiMatrix Diagnostic Tests or
CombiMatrix trademarks; or (iii) has received any written communication from any
Third Party threatening any action, suit or proceeding relating to the
CombiMatrix Diagnostic Tests or CombiMatrix trademarks. Invitae represents and
warrants that neither Invitae nor any Affiliate of Invitae (i) is a party to any
legal action, suit or proceeding relating to the Invitae Diagnostic Tests or
Invitae trademarks; or (ii) has received any written communication from any
Third Party threatening any action, suit or proceeding relating to the Invitae
Diagnostic Tests or Invitae trademarks.

 

8.2 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES.

 

10

 

 

8.3 Limitation of Liability. EXCEPT FOR OBLIGATIONS UNDER SECTION 8.4, BREACHES
UNDER ARTICLE 5 OR ARTICLE 6, NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER. Except for
CombiMatrix’s obligations under Section 8.4 (a), in the event of a material
error by CombiMatrix and/or any CombiMatrix Diagnostic Tests, CombiMatrix’s sole
obligation to Invitae shall be for Invitae, at its option, to either (a) repeat
the applicable CombiMatrix Diagnostic Test at CombiMatrix’s own cost, or (b)
refund Invitae the total amount paid by Invitae for the CombiMatrix Diagnostic
Test.

 

8.4 Indemnity.

 

(a) CombiMatrix agrees to defend, indemnify and hold Invitae, including its
subsidiaries and Affiliates and their employees, agents, servants and
representatives, harmless from all claims, losses, expenses, fees including
reasonable attorney fees, costs, and judgments that may be asserted against
Invitae that result from any breach by CombiMatrix of this Agreement.

 

(b) Subject to the limitations set forth in Section 8.3, Invitae agrees to
defend, indemnify and hold CombiMatrix, including its subsidiaries and
Affiliates and their employees, agents, servants and representatives, harmless
from all claims, third party billing claims, losses, expenses, fees including
reasonable attorney fees, costs, and judgments that may be asserted against
CombiMatrix that result from the negligence, breach of this Agreement or willful
misconduct of Invitae, its employees, subcontractors, directors and officers
related to this Agreement.

 

9. General Provisions

 

9.1 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding its
conflicts of laws principles.

 

9.2 Dispute Resolution.

 

(a) Claims. Except as set forth in Section 7.2 of this Agreement, in the event
of a dispute relating to this Agreement between the Parties hereto, the Parties
shall attempt to resolve the dispute in a commercially reasonable manner within
thirty (30) days of one Party’s receipt of written notice from the other Party,
which describes the dispute. Any claim, dispute, or controversy of whatever
nature arising out of or relating to this Agreement that is not resolved under
Section 9.2(a) within the required thirty (30) day period, including, without
limitation, any action or claim based on tort, contract, or statute, or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Claim”), shall be resolved by final and binding
arbitration administered by JAMS (the “Administrator”) in accordance with its
then-effective Comprehensive Arbitration Rules and Procedures (the “Rules”),
except to the extent any such Rule conflicts with the express provisions of this
Section 9.2(a). The arbitration shall be conducted by one neutral arbitrator
selected in accordance with the Rules. The arbitration and all associated
discovery proceedings and communications shall be conducted in English, and the
arbitration shall be held in San Diego, California, USA.

 

11

 

 



(b) Arbitrators’ Award. The arbitrator’s award shall include a written statement
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded. The arbitrator shall, in
rendering his or her decision, apply the substantive laws of the State of
California, USA, without giving effect to its conflicts of laws principles, and
without giving effect to any rules or laws relating to arbitration. The
arbitrator’s authority to award special, incidental, consequential or punitive
damages shall be subject to the limitation set forth in Section 8.3. The award
rendered by the arbitrator shall be final, binding and non-appealable, and
judgment may be entered upon it in any court of competent jurisdiction. However,
the Parties agree that the JAMS Optional Arbitration Appeal Procedures shall
apply to the arbitration, at the request by either Party in accordance with such
Appeal Procedures. If a Party appeals the award rendered by the arbitrator, the
award issued by the Appeal Panel (as defined in such Appeal Procedures) shall be
final, binding and non-appealable, and judgment may be entered upon it in any
court of competent jurisdiction.

 

(c) Costs. Each Party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration, and shall pay an equal share of
the fees and costs of the arbitrator; provided, however, the arbitrator shall be
authorized to determine whether a Party is the prevailing Party, and if so, to
award to that prevailing Party reimbursement by the non-prevailing Party for any
or all of the prevailing Party’s reasonable attorneys’ fees, costs and
disbursements (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, etc.), and/or the fees and costs of the
Administrator and the arbitrator.

 

(d) Court Actions. Nothing contained in this Agreement shall deny either Party
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained without having to file a
bond or other security notwithstanding any ongoing discussions between the
Parties or any ongoing arbitration proceeding. In addition, either Party may
bring an action in any court of competent jurisdiction to resolve disputes
pertaining to the validity, construction, scope, enforceability, infringement or
other violations of intellectual property rights, and no such claim shall be
subject to arbitration pursuant to Section 9.2(b).

 

9.3 Entire Agreement; Modification. This Agreement is both a final expression of
the Parties’ agreement and a complete and exclusive statement with respect to
all of its terms. This Agreement supersedes all prior and contemporaneous
agreements and communications, whether oral, written or otherwise, concerning
any and all matters contained herein. This Agreement may only be modified or
supplemented in a writing expressly stated for such purpose and signed by the
Parties to this Agreement.

 

9.4 Relationship between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Except as otherwise specifically set forth in this
Agreement, neither Party is a legal representative of the other Party and
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.

 

12

 

 

9.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent: (a) in connection with
the transfer or sale of all or substantially all of the business of such Party
to which this Agreement relates to a Third Party, whether by merger, sale of
stock, sale of assets or otherwise; or (b) to an Affiliate, provided that the
assigning Party shall remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such Affiliate. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Agreement shall be void.

 

9.6 Waiver. No waiver by either party of any breach of any provision of this
Agreement shall constitute a waiver of any other or subsequent breach.

 

9.7 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

 

9.8 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, then
such adjudication shall not, to the extent feasible, affect or impair, in whole
or in part, the validity, enforceability or legality of any remaining portions
of this Agreement. All remaining portions shall remain in full force and effect
as if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

 

9.9 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the Party to be notified at its address(es) given below, or
at any address such Party has previously designated by prior written notice to
the other Party. Notice shall be deemed sufficiently given for all purposes upon
the earliest of: (a) the date of actual receipt; (b) if mailed, three (3) days
after the date of postmark; or (c) if delivered by overnight courier, the next
business day the overnight courier regularly makes deliveries.

 

If to CombiMatrix, notices must be addressed to:

 

CombiMatrix Diagnostics, Inc.

300 Goddard, Suite 100

Irvine, California 92618

Attention: Mark McDonough (President and CEO)

Telephone: (949) 226-9630

Facsimile: mmcdonough@combimatrix.com

 

13

 

 

If to Invitae, notices must be addressed to:

 

Invitae, Inc.
1400 16th Street
San Francisco, California 94103
Attention: Katherine Stueland (Chief Commercial Officer)
Telephone: (415) 254-1233
Facsimile: kstueland@Invitae.com

 

9.10 Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control, including, but not limited to, Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, acts of
terrorism, accident, destruction or other casualty, any lack or failure of
transportation facilities, any lack or failure of supply of raw materials, any
strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the Party has not caused such event(s) to occur. Notice of a
Party’s failure or delay in performance due to force majeure must be given to
the other Party within ten (10) days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure. In no event shall any Party be required
to prevent or settle any labor disturbance or dispute. Notwithstanding the
foregoing in this Section 9.9, in the event a force majeure event lasts for
thirty (30) days, either Party may terminate this Agreement by giving the other
Party written notice of such termination at least ten (10) days prior to the
effective date of the termination specified in the written notice.

 

9.11 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable, and all references to gender shall include both
genders and the neuter. Unless otherwise specified, references in this Agreement
to any section shall include all subsections and paragraphs in such Section and
references in this Agreement to any subsection shall include all paragraphs in
such subsection. All references to days in this Agreement shall mean calendar
days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the parties regarding this Agreement shall be in the
English language.

 

9.12 Survival. The provisions of this Agreement which by their nature are
intended to survive termination of this Agreement shall so survive, including
the provisions of Sections 3.4, 3.5, 5.1, 5.2, 5.4, 6.1, 6.2, 6.3, 6.4, 6.5,
7.3, 8.2, 8.3, 8.4, 9.1, 9.2, 9.3, 9.4, 9.6, 9.7, 9.8, 9.9, 9.11, and 9.12.

 

9.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument. This Agreement may be executed by
facsimile or PDF signatures, which signatures shall have the same force and
effect as original signatures.

 

[Remainder of this page intentionally left blank.]

 

14

 

 

In Witness Whereof, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

Invitae Corporation   CombiMatrix Molecular Diagnostics, Inc.       By: /s/ Lee
Bendekgey   By: /s/ Mark McDonough Name: Lee Bendekgey   Name: Mark McDonough
Title: Chief Operating Officer   Title: President and CEO

 

15

 

 

